The instant Notice of Allowance supersedes the prior Notice of Allowance (dated 09/24/2021).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS (dated 12/08/21) have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.  

Reasons for Allowance
Claims 1-7, 9-11, 13-15, 25, 27-28, 31-39, and 72 are allowed.
Claims 8, 12, 16-24, 26, 29-30, and 40-71 are cancelled.
The prior art of record does not teach or suggest the claimed invention of a diagnostic system (or a method of use) comprising the recited elements (or steps), including at least one sensor located in, on or adjacent to the spinal implant, located in, on or adjacent to the graft material, or within the disc space, the at least one sensor configured to measure at least one fusion indicia, wherein the at least one sensor comprises at least one of an oxygen saturation sensor that measures a percentage of hemoglobin binding sites occupied by oxygen molecules, and a light sensor that determine whether a light path has become obstructed by fusion; and a receiver configured to receive signals at the remote location, and based on the received signals, determine an extent to which fusion of the two vertebrae has occurred.
For these reasons the claims are believed to be allowable over the art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SCOTT LUAN/Primary Examiner, Art Unit 3792